Title: From Thomas Jefferson to James Monroe, 4 May 1806
From: Jefferson, Thomas
To: Monroe, James


                        
                            Dear Sir
                     
                            Washington May 4. 06.
                        
                        I wrote you on the 16th. of March by a common vessel, & then expected to have had, on the rising of
                            Congress, an opportunity of peculiar confidence to you. Mr. Beckley then supposed he should take a flying trip to London
                            on private business. but I believe he does not find it convenient. he could have let you into the arcana rerum, which you
                            have interests in knowing. mr Pinckney’s pursuits having been confined to his peculiar line, he has only that general
                            knowledge of what has past here, which the public possess. he has a just view of things so far as known to him. our old
                            friend Mercer broke off from us some time ago, at first professing to disdain joining the federalists, yet from the habit
                            of voting together, becoming soon identified with them, without carrying over with him one single person, he is now in a
                            state of as perfect obscurity as if his name had never been known. mr J. Randolph is in the same tract, and will end in
                            the same way. his course has excited considerable alarm. timid men consider it as a proof of the weakness of our
                            government, & that it is to be rent into pieces by demagogues & to end in anarchy. I survey the scene with a different
                            eye, and draw a different augury from it. in a house of Representatives of a great mass of good sense, mr R.’s popular
                            eloquence gave him such advantages as to place him unrivalled as the leader of the house: and, altho’ not conciliatory to
                            those whom he led, principles of duty & patriotism induced many of them to swallow the humiliations he subjected them
                            to, and to vote as was right, as long as he kept the path of right himself. the sudden defection of such a man, could not
                            but produce a momentary astonishment & even dismay. but for a moment only. the good sense of the house rallied around
                            it’s principles, & without any leader, pursued steadily the business of the session, did it well, & by a strength of
                            vote which has never before been seen. upon all trying questions, exclusive of the federalists, the minority of
                            republicans voting with him has been from 4. to 6. or 8. against from 90. to 100. and altho’ he yet treats the federalists
                            with ineffable contempt, yet having declared eternal opposition to this administration, & consequently associated with
                            them, in his votes, he will, like Mercer, end with them. the augury I draw from this is that there is a steady good sense
                            in the legislature and in the body of the nation, joined with good intentions, which will lead them to discern & to
                            pursue the public good, under all circumstances which can arise, and that no ignis fatuus will be able to lead them long
                            astray. in the present case, the public sentiment, as far as declarations of it have yet come in, is, without a single
                            exception, in firm adherence to the administration. one popular paper is endeavoring to maintain equivocal ground;
                            approving the administration in all it’s proceedings, & mr R. in all those which have heretofore merited approbation,
                            carefully avoiding to mention his late aberrations. the ultimate view of this paper is friendly to you; & the editor,
                            with more judgment than him who assumes to be at the head of your friends, sees that the ground of opposition to the
                            administration is not that on which it would be advantageous to you to be planted. the great body of your friends are
                            among the firmest adherents to the administration. and in their support of you will suffer mr R. to have no communications
                            with them. my former letter told you the line which both duty & inclination would lead me sacredly to pursue. but it is
                            unfortunate for you to be embarrassed with such a soi-disant friend. you must not commit yourself to him. these views may
                            assist you to understand such details as mr Pinckney will give you. if you are here at any time before the fall it will
                            be in time for any object you may have and by that time the public sentiment will be more decisively declared. I wish you
                            were here at present to take your choice of the two governments of Orleans & Louisiana, in either of which I could now
                            place you, and I verily believe it would be to your advantage to be just that much withdrawn from the forces of the
                            ensuing contest, until it’s event should be known. the one has a salary of 5000. D. the other of 2000. D. both with excellent
                            Hotels for the Governor. the latter at St. Louis where there is good society both French & american, a healthy climate,
                            & the finest field in the US. for acquiring property. the former not unhealthy if you begin a residence there in the
                            month of November. the mrs Trists & their connections are established there. as I think you can within 4. months inform
                            me what you say to this, I will keep things in their present state till the last day of August for your answer.
                        The late change in the ministry I consider as ensuring us a just settlement of our differences, and we ask no
                            more. in mr Fox personally I have more confidence than in any man in England, & it is founded in what, through
                            unquestionable channels, I have had opportunities of knowing of his honesty & his good sense. while he shall be in the
                            administration, my reliance on that government will be solid. we had committed ourselves in a line of proceedings adapted
                            to meet mr Pitt’s policy & hostility before we heard of his death, which self-respect did not permit us to abandon
                            afterwards: and the late unparralleled outrage on us at New York excited such sentiments in the public at large, as did
                            not permit us to do less than has been done. it ought not to be viewed by the ministry as looking towards them at all, but
                            merely the consequences of the measures of their predecessors, which their nation has called on them to correct. I hope
                            therefore they will come to just arrangements. no two countries upon earth have so many points of common interest &
                            friendship: & their rulers must be great bunglers indeed if with such dispositions they break them asunder. the only
                            rivality that can arise is on the ocean. England may by petty larcency thwartings, check us on that element a little, but
                            nothing she can do will retard us there one year’s growth. we shall be supported there by other nations & thrown into
                            their scale to make a part of the great counterpoise to her navy. if on the other hand she is just to us, conciliatory and
                            encourages the sentiment of family feelings & conduct, it cannot fail to befriend the security of both. we have the
                            seamen & materials for 50. ships of the line & half that number of frigates, and were France to give us the money, &
                            England the dispositions to equip them, they would give to England serious proofs of the stock from which they are sprung,
                            & the school in which they have been taught, and added to the efforts of the immensity of sea-coast lately united under
                            one power would leave the state of the ocean no longer problematical. were, on the other hand, England to give the money,
                            & France the dispositions to place us on the sea in all our force, the whole world, out of the continent of Europe might
                            be our joint monopoly. we wish for neither of these scenes. we ask for peace & justice from all nations, & we will
                            remain uprightly neutral in fact, tho’ leaning in belief to the opinion that an English ascendancy on the ocean is safer
                            for us than that of France.    we begin to broach the idea that we consider the whole gulph stream as of our waters, in which
                            hostilities & cruizing are to be frowned on for the present and prohibited so soon as either consent or force will
                            permit us. We shall never permit another privateer to cruize within it, and shall forbid our harbours to national
                            cruizers. this is essential for our tranquility & commerce. be so good as to have the inclosed letters delivered, to
                            present me to your family & be assured yourself of my unalterable friendship. for fear of accidents I shall not
                            make the unnecessary addition of my name.
                    